UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2200




MICHAEL J. SINDRAM,

                                             Plaintiff - Appellant,

          versus


IRMA S. RAKER; G. R. HOVEY JOHNSON; EL AMIN;
THOMAS J. LOVE; THURMAN RHODES,

                                            Defendants - Appellees.




                            No. 04-2210



MICHAEL J. SINDRAM,

                                             Plaintiff - Appellant,

          versus


IRMA S. RAKER; EL AMIN; THOMAS J.         LOVE;
THURMAN RHODES; G. R. HOVEY JOHNSON,

                                            Defendants - Appellees.
                            No. 04-2211



MICHAEL J. SINDRAM,

                                              Plaintiff - Appellant,

          versus


COLUMBIA UNION COLLEGE; RANDAL WISBEY; EARLENE
SIMMONS; VINCENT DUNBAR; DONNA POLK; PETER
FEENEY; DOUGLAS F. GANSLER; ROBERT MELLADO;
ODESSA SHANNON; MICHAEL DENNIS,

                                             Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-1790-PJM; CA-04-1898-PJM)


Submitted:   November 22, 2004            Decided:   January 18, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

            In these consolidated appeals, Michael J. Sindram appeals

district court orders dismissing his complaint against several

state court judges for failing to state a claim and dismissing

without prejudice for failing to state a claim his complaint

against Columbia Union College and several individuals.              Sindram

also appeals orders denying his motions for reconsideration filed

in each case.      With respect to Nos. 04-2200 and 04-2210, in which

Sindram appeals the district court order dismissing his complaint

against    state     court   judges    and   denying   his    motion    for

reconsideration, we have reviewed the record and the district court

orders and dismiss the appeals as frivolous on the reasoning of the

district court.     See Sindram v. Raker, No. CA-04-1790-PJM (D. Md.

filed July 19, 2004; entered July 20, 2004, and September 21,

2004).

     In    No.   04-2211,    Sindram   appeals   district    court   orders

dismissing without prejudice his complaint under 42 U.S.C. § 1981

(2000) and denying his motion for reconsideration.           The district

court’s dismissal without prejudice is not appealable.          See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).      A dismissal without prejudice is a final order

only if no amendment could cure the defects in the complaint.           Id.

at 1067.   In ascertaining whether a dismissal without prejudice is

reviewable in this court, we must determine “whether the plaintiff


                                   - 3 -
could save his action by merely amending his complaint.” Id.

Because Sindram may cure the defect in his complaint by filing a

supplemental or amended complaint in accordance with the district

court’s order, the dismissal order is not appealable. Accordingly,

we dismiss the appeal from both orders.

           We dismiss as frivolous Nos. 04-2200 and 04-2210.           We

dismiss No. 04-2211 under the rule announced in Domino Sugar.          We

deny Sindram’s motion for appointment of counsel filed in No. 04-

2200 and the motion to deconsolidate the cases.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 4 -